  Case 8:19-cv-00866-RAL-JSS Document 8 Filed 08/08/19 Page 1 of 2 PageID 60
               Case: 19-12076 Date Filed: 08/08/2019 Page: 1 of 2


                         UNITED STATES COURT OF APPEALS
                            FOR THE ELEVENTH CIRCUIT
                            ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                          56 Forsyth Street, N.W.
                                          Atlanta, Georgia 30303

David J. Smith                                                                     For rules and forms visit
Clerk of Court                                                                     www.ca11.uscourts.gov


                                        August 08, 2019

Clerk - Middle District of Florida
U.S. District Court
801 N FLORIDA AVE
TAMPA, FL 33602-3849

Appeal Number: 19-12076-K
Case Style: Altius Willix v. USA
District Court Docket No: 8:19-cv-00866-RAL-JSS
Secondary Case Number: 8:16-cr-00211-RAL-JSS-1

The enclosed copy of the Clerk's Entry of Dismissal for failure to prosecute in the above
referenced appeal is issued as the mandate of this court. See 11th Cir. R. 41-4.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Lee Aaron, K
Phone #: 404-335-6172

Enclosure(s)




                                                               DIS-2 Letter and Entry of Dismissal
 Case 8:19-cv-00866-RAL-JSS Document 8 Filed 08/08/19 Page 2 of 2 PageID 61
              Case: 19-12076 Date Filed: 08/08/2019 Page: 2 of 2


                       IN THE UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT

                                         ______________

                                         No. 19-12076-K
                                         ______________

ALTIUS WILLIX,

                                                     Petitioner - Appellant,

versus

UNITED STATES OF AMERICA,

                                             Respondent - Appellee.
                       __________________________________________


                          Appeal from the United States District Court
                               for the Middle District of Florida
                       __________________________________________

ENTRY OF DISMISSAL: Pursuant to the 11th Cir.R.42-1(b), this appeal is DISMISSED for
want of prosecution because the appellant Altius Willix failed to pay the filing and docketing
fees to the district court, or alternatively, file a motion to proceed in forma pauperis in this court
within the time fixed by the rules, effective August 08, 2019.

                                        DAVID J. SMITH
                             Clerk of Court of the United States Court
                                of Appeals for the Eleventh Circuit

                                 by: Lee Aaron, K, Deputy Clerk

                                                             FOR THE COURT - BY DIRECTION
